Citation Nr: 0205072	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-16 390 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than February 28, 
1997 for the award of service connection for post traumatic 
stress disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1969.    

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
post traumatic stress disorder and assigned a 70 percent 
disability evaluation effective from February 28, 1997.  The 
veteran expressed disagreement with the effective date of the 
award.    

In January 2002, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1966 to 
January 1969.        

2.  On August 24, 1993, the veteran's original claim for 
entitlement to service connection for post traumatic stress 
disorder was received by the RO.  

3.  In August 1994, the RO denied entitlement to service 
connection for post traumatic stress disorder.  The veteran 
was notified of this decision in August 1994 and did not file 
a timely appeal.  

4.  On February 28, 1997, the RO received a statement from 
the veteran; the RO construed this statement as an 
application to reopen the claim for service connection for 
post traumatic stress disorder.  In January 1999, service 
connection was granted for post traumatic stress disorder and 
a disability rating of 70 percent was assigned, effective 
August 20, 1997.    

5.  The RO was not in receipt or possession of any evidence 
between August 2, 1994 and February 28, 1997, that can 
reasonably be construed as a formal or informal claim to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder.  


CONCLUSION OF LAW

An effective date earlier than February 28, 1997 for the 
award of service connection for post traumatic stress 
disorder is not warranted.  38 U.S.C.A. § 5110 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had verified active service from December 1966 to 
January 1969.    

On August 24, 1993, the RO received the veteran's formal 
claim for entitlement to service connection for post 
traumatic stress disorder. 

In a February 1994 rating decision, the RO denied entitlement 
to service connection for post traumatic stress disorder.  
The veteran was notified of this decision in June 1994. 

In an August 1994 rating decision, the RO denied entitlement 
to service connection for post traumatic stress disorder.  
The veteran was notified of this decision in August 1994.  He 
did not file an appeal.    

On February 28, 1997, the RO received the veteran's 
application to reopen the claim for service connection for 
post traumatic stress disorder.  

In a January 1999 rating decision, the RO granted entitlement 
to service connection for post traumatic stress disorder and 
assigned a 70 percent evaluation effective February 28, 1997.   

In a February 1999 notice of disagreement, the veteran 
indicated that he disagreed with the effective date of March 
1, 1997 for the award of service connection for post 
traumatic stress disorder.  The veteran argued that the 
effective date should be in 1993, when he filed the initial 
claim.  

In a June 1999 statement, the veteran indicated that he had 
been totally disabled according to the Social Security 
Administration since 1989.  

In a May 2000 statement, the veteran's representative argued 
that the effective date for the award of service connection 
for post traumatic stress disorder should mirror the decision 
of the Social Security administration which awarded the 
veteran benefits based upon post traumatic stress disorder 
and orthopedic problems as of September 16, 1988.  The 
representative argues that the RO did not fulfill its duty to 
assist when the veteran filed the initial claim for service 
connection for post traumatic stress disorder in August 1993.  
The representative argues that had the RO attempted to verify 
the veteran's stressors, the claim would have been allowed at 
that earlier date.  

At the hearing before the Board in January 2002, the veteran 
and his representative argued that the effective date for the 
award of service connection for post traumatic stress 
disorder should be August 24, 1993.  (Hearing Transcript, 
hereinafter Tr., 2).  The representative argued that the RO 
abrogated its duty to assist the veteran by not attempting to 
verify the veteran's stressors in 1994 and therefore, the 
effective date should be August 24, 1993.  (Tr. 3).  The 
veteran asserted that he had appealed the August 1994 rating 
decision.  (Tr. 5-6).  The veteran's representative indicated 
that they were not alleging that there was clear and 
unmistakable error in the August 1994 rating decision.  (Tr. 
7). 

Pertinent Law and Regulations

Effective dates of awards 

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2001).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2001).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r) (2001). 

38 C.F.R. § 3.155 (2001), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Finality/new and material evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Initial matters

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
claim on appeal which is entitlement to an earlier effective 
date for the award of service connection for post traumatic 
stress disorder.   

The veteran was notified of the pertinent law and regulations 
in the June 1999 statement of the case and the August 1999 
supplemental statement of the case.  The veteran has been 
accorded the opportunity to present evidence and argument in 
support of the claim, and indeed he has done so.  As noted in 
the Introduction, the veteran presented his personal 
testimony to the undersigned at a hearing in January 2002.   

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

The veteran maintains that an effective date prior to 
February 28, 1997 should be assigned for the award of service 
connection for post traumatic stress disorder.  He asserts 
that service connection for this disability should be 
assigned effective from August 24, 1993, when the claim for 
service connection for post traumatic stress disorder was 
originally filed.  He asserts that the August 1994 rating 
decision was incorrect and service connection should have 
been granted at that time.  He contends that the RO did not 
fulfill its duty to assist the veteran and the RO should have 
made an attempt to verify the veteran's stressors.  

In this case, the veteran filed his original claim of 
entitlement to service connection for post traumatic stress 
disorder in August 1993.  The claim was initially denied in 
rating decisions dated in February 1994 and August 1994.  The 
veteran was notified of the denial of his claim in August 
1994. 

The veteran asserts that he appealed the August 1994 
decision.  However, there is no evidence in the claims folder 
that the veteran filed a notice of disagreement with respect 
to the August 1994 rating decision.  There is no written 
communication from the veteran or his representative 
expressing disagreement with the August 1994 rating decision 
in the claims folder.  The governing regulations provide that 
an appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2001).  The notice of disagreement must be filed 
with the VA and must be filed within one year from the date 
that the RO mails notice of the determination to the veteran.  
See 38 C.F.R. §§ 20.300, 20.302 (2001).  Thus, the Board 
finds that the August 1994 rating decision is final, since 
that determination was not appealed.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  When a claim is disallowed by the RO, 
the claim must be reopened and new and material evidence must 
be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.   



On February 28, 1997, the RO received a statement from the 
veteran in which he indicated that he wanted to reopen the 
claim for service connection for post traumatic stress 
disorder.  In January 1999, the RO granted service connection 
for post traumatic stress disorder, effective February 28, 
1997, the date of receipt of the veteran's request to reopen 
his claim.    

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q).    

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection may be 
granted only from the date of a successful application to 
reopen the claim supported by new and material evidence, or 
the date entitlement arose, whichever is later.  Therefore, 
under the applicable statute and regulation, the effective 
date cannot be the date of veteran's original claim in 1993, 
as is contended here.  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  In order for the veteran to be awarded an effective 
date based on an earlier claim, he has to show clear and 
unmistakable error in the prior denial of that claim.  Flash 
v. Brown, 8 Vet. App. 332 (1995).

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to February 28, 1997.  VA 
is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  There is no evidence in the 
record that from August 2, 1994 to February 28, 1997, the 
veteran filed an informal claim to reopen the claim for 
service connection for post traumatic stress disorder.  
During that time period, the veteran filed claims to reopen 
the claim for service connection for an eye disorder in July 
and August 1996.  However, he made no mention of post 
traumatic stress disorder in those statements or claims.   

Accordingly, under the applicable regulations, February 28, 
1997, the date of receipt of successful application to reopen 
the claim to reopen, is the properly assigned effective date 
and an effective date prior to that date is denied. 

The Board notes that the veteran and his representative 
appear to be arguing that the August 1994 rating decision is 
clearly and unmistakably erroneous.  For instance, the 
veteran and his representative argue that the RO did not 
fulfill the duty to assist the veteran with the development 
of his claim.  They argue that the RO did not make an attempt 
to verify the veteran's stressors, and if the RO had made the 
attempt, the claim would have been granted.  They also argue 
that in 1989, the Social Security Administration determined 
that the veteran was disabled due, in part, to his post 
traumatic stress disorder and therefore, the VA should have 
found the veteran disabled as well.   

Concerning this matter, the Board is mindful that a claim for 
an earlier effective date may be a claim for clear and 
unmistakable error in a final rating decision.  See Dinsay v. 
Brown, 9 Vet. App. 79, 87-88 (1996) (holding that claim for 
earlier effective date was claim of CUE in final RO decision 
disallowing claim); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) (noting that to be awarded earlier effective date, 
veteran must show clear and unmistakable error in RO decision 
disallowing higher rating).  "Clear and unmistakable error" 
is a term of art for a special type of error that is always 
alleged to have been made in a prior final decision not a 
current decision on appeal whereas a claim for an earlier 
effective date for a benefit granted by an RO rating decision 
that is the subject of a current appeal is a claim of error -
- simple, ordinary error -- in the calculation of the 
effective date for a current award.  Compare 38 C.F.R. § 
3.105(a) with 38 C.F.R. § 3.400 (2001).

Clear and unmistakable error entails special pleading and 
proof requirements to overcome the finality of the decision 
by collateral attack because the decision was not appealed 
during the appeal period.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  
However, in this case, the veteran has not claimed clear and 
unmistakable error.  At the hearing before the Board in 
January 2002, the veteran's representative indicated that 
they were not raising the issue of clear and unmistakable 
error in the August 1994 rating decision.  (Tr. 7.) 

Regarding the veteran's contention that the effective date 
for the award for service connection for post traumatic 
stress disorder should be earlier because the Social Security 
Administration had determined that the veteran had been 
disabled in 1989, the Board has notes that decisions by the 
Social Security Administration are not controlling for VA 
purposes.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, for the reasons and bases articulated above, the 
Board concludes that February 28, 1997 is the appropriate 
effective date for an award of service connection for post 
traumatic stress disorder based on a claim to reopen a 
finally denied claim for service connection for post 
traumatic stress disorder received by the RO on February 28, 
1997.  38 U.S.C.A. § 5110(a) (West 1991); see also 38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2001).



ORDER

Entitlement to an effective date earlier than February 28, 
1997 for the award of service connection for post traumatic 
stress disorder is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

